TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00233-CR



                              Christopher Shane Bates, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
           NO. 2033116, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Christopher Shane Bates seeks to appeal from a judgment of conviction for sexual

assault. The trial court has certified, and the record confirms, that this is a plea bargain case and

Bates has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule

25.2(d).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed

Filed: May 27, 2004

Do Not Publish